 Case 1:18-cr-00457-AJT Document 275 Filed 07/08/19 Page 1 of 6 PageID# 3071



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


                  DEFENDANT RAFIEKIAN’S PROPOSED VOIR DIRE

      Mr. Rafiekian hereby submits his suggested voir dire:

1.   Have you, any member of your immediate family, or any close friend, ever worked for, or
     with, a local, state, or federal government agency or government-funded entity? If yes,
     please identify the person who worked there, the agency or entity for which he/she worked,
     the position he/she held, and the time period for which he/she worked there.

      a. Is there anything about working with a government agency that might cause you to
         lean in favor of one side or the other in this case?

2.   During this trial, you may learn that a witness or Mr. Rafiekian is a member of a particular
     political party, such as Republican or Democrat. If you were to learn that a witness or Mr.
     Rafiekian is a member of the Republican party, would that fact affect your ability to be fair
     and impartial in this case?

      a. If you were to learn that a witness or Mr. Rafiekian is a member of the Democratic
         party, would that fact affect your ability to be fair and impartial in this case?

3.   Some of the witnesses in this case are former employees of or have relationships with the
     Trump administration. Would the fact that an individual has ties to the Trump
     administration affect your ability to assess the credibility of that witness or your ability to
     be an impartial juror?

4.   Have you read or heard anything about this case or the defendant, Bijan Rafiekian—who
     was previously Michael Flynn’s (President Trump’s former national security advisor)
     business partner —in any newspaper or magazine, on or through the Internet, on television
     or radio, from word of mouth conversation, or any other source of information? If yes,
     please identify yourself for additional discussion at the bench.

5.   You are going to hear that the defendant was the business partner of Michael Flynn. There
     have been a lot of reports surrounding Mr. Flynn’s conduct including a substantial number
     of allegations leading up to and throughout the 2016 presidential election and transition,
     which ultimately culminated in a plea agreement in December 2017. You will hear that
     this conduct occurred during the same time frame for which Mr. Flynn accepted


                                                  1
 Case 1:18-cr-00457-AJT Document 275 Filed 07/08/19 Page 2 of 6 PageID# 3072



      responsibility in the context of his plea agreement. Would the defendant’s affiliation with
      Mr. Flynn taint your view of Mr. Rafiekian or make it difficult for you to remain impartial?

6.    Do you believe as true, or presumptively true, facts or information contained in an article
      or book simply because it was published by a reputable reporter, journalist, newspaper,
      publisher, or other news media organization?

7.    You may hear testimony in this case concerning the use of informants or cooperating
      witnesses by federal authorities in their investigation. Do you have any feelings about the
      United States using such informants or cooperating witnesses?

8.    You may hear testimony in this case from attorneys who may testify about their
      discussions with individuals in this matter including the defendant. Do you have opinions
      one way or the other about attorneys that would cause you to give greater or lesser value to
      their testimony?

9.    The United States is represented by James Gillis, John Gibbs, and Evan Turgeon. Mr.
      Gillis and Mr. Gibbs are Assistant United States Attorneys. The United States Attorney for
      the Eastern District of Virginia is G. Zachary Terwilliger. Mr. Turgeon is a Special
      Assistant U.S. Attorney. Do you know any of the government counsel, or the United States
      Attorney, or any of the employees in his office on any basis—social, professional, or
      otherwise?

10.   Mr. Rafiekian is represented by Mark MacDougall, Stacey Mitchell, Jack Murphy, Adam
      Bereston, and Samantha Block from the law firm Akin Gump Strauss Hauer & Feld, and
      Robert Trout from the law firm Trout Cacheris & Solomon. Do you know any of the
      defendants’ attorneys or any employees of their law firms on any basis—social,
      professional, or otherwise?

11.   The following people may be called as witnesses or discussed in the testimony during this
      case:

                  Hasan Alsancak (ProSecure)

                  Robert Amsterdam (Amsterdam & Partners)

                  Stephen Anthony (Covington & Burling)

                  Graham Miller (Sphere Consulting)

                  Michael Boston (Eximis)

                  William Burck (Quinn Emanuel Urquhart & Sullivan)

                  James Courtovich (Sphere Consulting)

                  Michael Flynn (former Flynn Intel Group)


                                                2
 Case 1:18-cr-00457-AJT Document 275 Filed 07/08/19 Page 3 of 6 PageID# 3073



                 Michael Flynn, Jr. (former Flynn Intel Group)

                 Heather Hunt (Department of Justice)

                 Robert Kelley (Jefferson-Waterman International)

                 Robert Kelner (Covington & Burling LLP)

                 David Laufman (Wiggin and Dana, former Department of Justice)

                 Greg Lowman (Sphere Consulting)

                 Brian McCauley (former FBI)

                 Nancye Miller (Opportunities Development Group)

                 Thomas Neer (Operational Behavior Services, former FBI)

                 Tim Newberry (White Canvas Group)

                 Carl Pilgram (Africa Center for Strategic Studies, former Flynn Intel Group)

                 Brian Smith (Covington & Burling)

                 Thomas Spencer (former Flynn Intel Group)

                 Kristen Verderame (Pondera International)

12.    Do you know or are you related to or acquainted with any of the individuals or entities?

       a. Have you seen, read, or heard anything about any of these individuals or entities?
          This includes not only through the media, but also anything you may have heard from
          friends, co-workers, family, or other individuals.

13.   You will learn that Mr. Rafiekian is from Iran and became a U.S. citizen after marrying his
      wife—a U.S. citizen. Do you have any positive or negative feelings about someone
      becoming a U.S. citizen through marriage?

       a. Do you have strong feelings pertaining to issues concerning immigration?

14.   Do you have any associations with or opinions about people who are of Iranian descent?

       a. Do you, any member of you or immediate family, or any close friend have any
          connection to Iran? If yes, would anything about that connection to Iran cause you to
          form an opinion about the defendant’s guilt or innocence?




                                                3
 Case 1:18-cr-00457-AJT Document 275 Filed 07/08/19 Page 4 of 6 PageID# 3074



15.   The indictment charges that Mr. Rafiekian was acting on behalf of Turkey and failed to
      properly register as a foreign agent. Is there anything about the nature of those charges
      that would make it difficult to be a fair and an impartial juror in this case?

16.   Do you have any opinion, favorable or unfavorable, about the government of Turkey, the
      Muslim Brotherhood, or President Erdoğan?

       a. Do you, any member of your immediate family, or any close friend have any
          connection to Turkey? If yes, would anything about that connection to Turkey make
          it difficult to be fair and impartial?

17.   Do you have any strong feelings about Muslims or the Islamic faith?

18.   Are you familiar with Fethullah Gülen? If yes, please explain.

19.   Do you have any strong beliefs or opinions about the criminal justice system? If yes,
      please explain. Will your opinion make it difficult for you to serve as a completely fair and
      impartial juror in this case?

20.   Do you have any negative opinions about criminal defense attorneys or defendants in
      criminal cases, in general? If yes, would this affect your ability to serve a completely fair
      and impartial juror in this case?

21.   Do the prosecutors and the defense attorney start out on equal footing in your view?

22.   Do the defendants and the government start out on equal footing in your view?

23.   Would you suspect or assume that any testimony by a defendant is untruthful simply
      because that person testifying is being charged with a crime by the United States
      government?

       a. Would you assume that a defendant is hiding something or probably guilty of some
          wrongdoing if he chooses not to testify in his own defense?

24.   Do you have any ethical, cultural, religious, political, or other beliefs that may prevent you
      from serving as a juror in this case that you have not already told us about?

25.   Now that you know a little about the case about to be tried, is there anything else that you
      think the Court should know about you that you believe could affect in any way your
      ability to fairly and impartially judge the evidence presented in this case, and apply the law
      as instructed by the Court?

26.   If there are any matters that you would rather discuss privately that may affect your ability
      to be a fair and impartial juror, please let the Court know.




                                                 4
Case 1:18-cr-00457-AJT Document 275 Filed 07/08/19 Page 5 of 6 PageID# 3075



                                         Respectfully submitted,

                                         /s/
                                         Mark J. MacDougall (Pro Hac Vice)
                                         Stacey H. Mitchell (Pro Hac Vice)
                                         John C. Murphy (Pro Hac Vice)
                                         Adam A. Bereston (Pro Hac Vice)
                                         Samantha J. Block (Pro Hac Vice)
                                         Counsel for Bijan Rafiekian
                                         Akin Gump Strauss Hauer & Feld LLP
                                         2001 K Street NW
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Fax: (202) 887-4288
                                         E-mail: mmacdougall@akingump.com
                                                  shmitchell@akingump.com


                                         /s/
                                         Robert P. Trout (VA Bar # 13642)
                                         Counsel for Bijan Rafiekian
                                         Trout Cacheris & Solomon PLLC
                                         1627 Eye Street, NW
                                         Suite 1130
                                         Washington, DC 20006
                                         Telephone: (202) 464-3311
                                         Fax: (202) 463-3319
                                         E-mail: rtrout@troutcahceris.com




                                     5
 Case 1:18-cr-00457-AJT Document 275 Filed 07/08/19 Page 6 of 6 PageID# 3076



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 8th day of July 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Proposed Voir Dire were sent via electronic mail by the Court’s CM/ECF

system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-VA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov


                                                      /s/
                                                      Robert P. Trout (VA Bar # 13642)




                                                6
